CHANGE IN CONTROL
EMPLOYMENT AGREEMENT
     
     AGREEMENT by and between P.H. Glatfelter Company (the “Company”), and
[____________] (the “Employee”), dated as of the 8th day of December, 2008 [This
Agreement replaces the Change in Control Employment Agreement between the
parties dated as of March 7, 2008.]
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to ensure that the
Company and its subsidiaries will have the continued dedication of the Employee,
notwithstanding the possibility, threat, or occurrence of a Change in Control
(as defined below) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Employee by virtue of the personal
uncertainties and risks created by a threatened or pending Change in Control, to
encourage the Employee’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change in Control, and to provide
the Employee with compensation arrangements upon a Change in Control that
provide the Employee with individual financial security and which are
competitive with those of other comparably situated companies and, in order to
accomplish these objectives, the Board has authorized the Company to enter into
this Agreement.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

     1. Effective Date.
          (a) The “Effective Date” shall be the first date during the “Change in
Control Period” (as defined in Section 1(b)) on which a Change in Control
occurs. Anything in

 



--------------------------------------------------------------------------------



 



this Agreement to the contrary notwithstanding, if the Employee’s employment
with the Company is terminated prior to the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or anticipation of
a Change in Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination.
          (b) The “Change in Control Period” is the period commencing on the
date hereof and ending on the second December 31 immediately following such
date; provided, however, that commencing on the first December 31 immediately
following the date hereof, and on each annual anniversary of such December 31
(such December 31 and each annual anniversary thereof is hereinafter referred to
as the “Renewal Date”), the Change in Control Period shall be automatically
extended so as to terminate two years from such Renewal Date, unless at least
60 days prior to the Renewal Date the Company shall give notice that the Change
in Control Period shall not be so extended.
          (c) Neither the Employee nor the Company shall have any obligations
under this Agreement in the event that (i) prior to the Effective Date, the
Change in Control Period expires as set forth in paragraph (b) without renewal,
or (ii) the Employee’s employment with the Company is terminated for any reason
prior to the Effective Date. In such event, the obligations of the Employee and
Company shall be limited to such obligations as exist under Company policy or
agreement, applicable law, and/or the terms of Company’s benefit plans, without
regard to this Agreement.
     2. Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean:

2



--------------------------------------------------------------------------------



 



          (a) Any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), excluding, for this purpose, the Company, its
subsidiaries, any employee benefit plan of the Company or its subsidiaries, and
any purchaser or group of purchasers who are descendants of, or entities
controlled by descendants of, P.H. Glatfelter which acquires beneficial
ownership of voting securities of the Company) (a “Third Party”) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors, other
than in connection with an acquisition from the Company; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease in any twelve (12) month period for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Incumbent Directors who are directors at the time of such vote
shall be, for purposes of this Agreement, an Incumbent Director, but, excluding
for this purpose, any such person whose initial election as a member of the
Board occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Third Party other than
the Board; or
          (c) Consummation of (i) a reorganization, merger or consolidation, in
each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation (other
than the acquiror) do

3



--------------------------------------------------------------------------------



 



not, immediately thereafter, beneficially own more than 50% of the combined
voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities entitled to vote generally in the election of
directors, or (ii) a liquidation or dissolution of the Company or the sale of
all or substantially all of the assets of the Company (whether such assets are
held directly or indirectly) to a Third Party.
     3. Employment Period. The Company hereby agrees to continue the Employee in
its employ, and the Employee hereby agrees to remain in the employ of the
Company, for the period commencing on the Effective Date and ending on the
second anniversary of such date (the “Employment Period”).
     4. Terms of Employment.
          (a) Position and Duties.
               (i) During the Employment Period,
                    (A) the Employee’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Effective Date and
                    (B) the Employee’s services shall be performed at the
location where the Employee was employed immediately preceding the Effective
Date or any office or location less than forty (40) miles from such location.
               (ii) During the Employment Period, excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Employee

4



--------------------------------------------------------------------------------



 



hereunder, to use the Employee’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period it shall not
be a violation of this Agreement for the Employee to
                    (A) serve on corporate, civic or charitable boards or
committees,
                    (B) deliver lectures, fulfill speaking engagements or teach
at educational institutions, and
                    (C) manage personal investments,
so long as such activities do not significantly interfere with the performance
of the Employee’s responsibilities as an employee of the Company in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Employee prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Employee’s responsibilities to the Company.
               (iii) During the Employment Period, the Employee shall be subject
to, and shall comply with, the Company’s policies regarding sexual harassment,
insider trading, confidentiality, non-disclosure, non-competition,
non-disparagement, substance abuse, and conflicts of interest and any other
written policy of the Company, the violation of which could result in
termination of employment.
          (b) Compensation.
               (i) Base Salary. During the Employment Period, the Employee shall
receive a base salary (“Base Salary”) at a monthly rate at least equal to the

5



--------------------------------------------------------------------------------



 



highest monthly base salary paid or payable to the Employee by the Company
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to
time as shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key employees of the Company and its
subsidiaries in the same salary grade (or, if there are no salary grades, to
other key employees of the Company and its subsidiaries in comparable
positions). Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Employee under this Agreement. Base Salary shall not be
reduced after any such increase.
               (ii) Annual Bonus. In addition to Base Salary, the Employee shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (an “Annual Bonus”), either pursuant to the Company’s Management Incentive
Plan or otherwise, in cash at least equal to the average Annual Bonus paid to
the Employee for each of the three fiscal years immediately preceding the
Effective Date (or for such fewer number of such years as the Employee has been
employed by the Company, with the bonus for any partial year in such period
being annualized), but not less than the target bonus for the Employee under the
Company’s Management Incentive Plan for the fiscal year during which the
Effective Date occurs, provided that the Employee is employed as of the last day
of the fiscal year in respect of which such Annual Bonus is paid.
               (iii) Incentive, Savings and Retirement Plans. In addition to
Base Salary and Annual Bonus payable as hereinabove provided, the Employee shall
be entitled to participate during the Employment Period in all incentive,
savings and retirement plans, practices, policies and programs applicable to
other key employees of the Company and its

6



--------------------------------------------------------------------------------



 



subsidiaries (including the 2005 Long-Term Incentive Plan or any successor
thereto). Such plans, practices, policies and programs, in the aggregate, shall
provide the Employee with compensation, benefits and reward opportunities at
least as favorable as the most favorable of such compensation, benefits and
reward opportunities provided by the Company to the Employee under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as provided at any time thereafter with respect to other key employees
of the Company and its subsidiaries in the same salary grade (or, if there are
no salary grades, to other key employees of the Company and its subsidiaries in
comparable positions).
               (iv) Welfare Benefit Plans. During the Employment Period, the
Employee and/or the Employee’s covered dependents, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
subsidiaries (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), at least as favorable as the most
favorable of such plans, practices, policies and programs of the Company and its
subsidiaries in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Employee and/or the
Employee’s covered dependents, as applicable, as in effect at any time
thereafter with respect to other key employees of the Company and its
subsidiaries in the same salary grade (or, if there are no salary grades, to
other key employees of the Company and its subsidiaries in comparable
positions).
               (v) Expenses. During the Employment Period, the Employee shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred

7



--------------------------------------------------------------------------------



 



by the Employee in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as in effect at any time thereafter with respect to other key
employees of the Company and its subsidiaries in the same salary grade (or, if
there are no salary grades, to other key employees of the Company and its
subsidiaries in comparable positions). Notwithstanding anything to the contrary
in the preceding sentence, the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year and all reimbursements must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.
               (vi) Fringe Benefits. During the Employment Period, the Employee
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its subsidiaries in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Employee, as in effect at any time thereafter
with respect to other key employees of the Company and its subsidiaries in the
same salary grade (or, if there are no salary grades, to other key employees of
the Company and its subsidiaries in comparable positions).
               (vii) Vacation. During the Employment Period, the Employee shall
be entitled to paid holidays and vacation in accordance with the most favorable
plans, policies, programs and practices of the Company and its subsidiaries as
in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect at any time
thereafter with respect to other key employees of the

8



--------------------------------------------------------------------------------



 



Company and its subsidiaries in the same salary grade (or, if there are no
salary grades, to other key employees of the Company and its subsidiaries in
comparable positions).
     5. Termination.
          (a) Death or Disability. This Agreement shall terminate automatically
upon the Employee’s death. If the Company determines in good faith that the
Disability of the Employee has occurred (pursuant to the definition of
“Disability” set forth below), it may give to the Employee written notice of its
intention to terminate, or its intention to cause its subsidiary to terminate,
the Employee’s employment. In such event, the Employee’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Employee (the “Disability Effective Date”), provided that, within 30 days
after such receipt, the Employee shall not have returned to full-time
performance of the Employee’s duties. For purposes of this Agreement, a
“Disability” shall occur if the Employee, by reason of any medically
determinable physical or mental impairment, is determined to be disabled and
eligible for benefits under the terms of the Company’s long-term disability plan
or policy applicable to the Employee. Such determination of Disability shall be
made by the plan administrator or insurer with respect to such Company long-term
disability plan or policy.
          (b) Cause. The Company may terminate the Employee’s employment
pursuant to this Agreement for “Cause.” For purposes of this Agreement, “Cause”
means (i) an act or acts of personal dishonesty taken by the Employee and
intended to result in substantial personal enrichment of the Employee at the
expense of the Company, (ii) repeated violations by the Employee of the
Employee’s obligations under Section 4(a) of this Agreement or illegal conduct
or gross misconduct by the Employee which is materially injurious to the Company
and which violations, conduct or misconduct are demonstrably willful and
deliberate on the

9



--------------------------------------------------------------------------------



 



Employee’s part and which are not remedied within thirty (30) days after receipt
of written notice from the Company, (iii) violation by the Employee of any of
the Company’s policies, including, but not limited to, policies regarding sexual
harassment, insider trading, confidentiality, non-disclosure, non-competition,
non-disparagement, substance abuse and conflicts of interest and any other
written policy of the Company, which violation could result in the termination
of the Employee’s employment; or (iv) the conviction of the Employee of a felony
which is materially injurious to the Company or a plea by the Employee of guilty
or no contest to a charge of a felony which is materially injurious to the
Company.
          (c) Good Reason. The Employee’s employment pursuant to this Agreement
may be terminated by the Employee for Good Reason. For purposes of this
Agreement, “Good Reason” means
               (i) a material diminution in the Employee’s authority, duties or
responsibilities, including without limitation a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Employee is
expected to report;
               (ii) a material diminution in Employee’s Base Salary or other
failure to comply with any of the other provisions of Section 4(b) of this
Agreement that represents a material diminution in the Employee’s authority,
duties or responsibilities or which represent a material breach by the Company
of the terms of employment described in this Agreement;
               (iii) a material change in the geographic location at which
Employee must perform services; provided however, that a requirement that
Employee’s services be performed at a location less than forty (40) miles from
the location where the Employee was

10



--------------------------------------------------------------------------------



 



employed immediately preceding the Effective Date shall not be considered a
material change; or
               (iv) any other action or inaction that constitute a material
breach by the Company of this Agreement, including without limitations any
failure by the Company to comply with and satisfy Section 11(c) of this
Agreement; provided that within ninety (90) days after the occurrence of any of
the events listed in clauses (i), (ii), (iii), or (iv) above the Employee
delivers written notice to the Company of his intention to terminate for Good
Reason specifying in reasonable detail the facts and circumstances claimed to
give rise to the Employee’s right to terminate his employment for Good Reason
and the Company shall not have cured such facts and circumstances within thirty
(30) days after delivery of such notice by the Employee to the Company (unless
the Company shall have waived its right to cure by written notice to the
Employee), and provided further that within thirty (30) days after the
expiration of such thirty (30) day period or the date of receipt of such waiver
notice, if earlier, the Employee delivers a Notice of Termination to the Company
under Section 5(d) based on the same Good Reason specified in the notice of
intent to terminate delivered to the Company under this Section 5(c).
          (d) Notice of Termination. Any termination by the Company for Cause or
by the Employee for Good Reason shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 14(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined

11



--------------------------------------------------------------------------------



 



below) is other than the date of receipt of such notice, specifies the
termination date (which date shall not be prior to the date of receipt of such
notice). The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his rights hereunder.
          (e) Date of Termination. “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein as
permitted by Section 5(d), as the case may be; provided, however, that (i) if
the Employee’s employment is terminated by the Company or a subsidiary of the
Company other than for Cause, death or Disability, the Date of Termination shall
be the date on which the Employee receives notice from the Company or such
subsidiary of such termination and (ii) if the Employee’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Employee or the Disability Effective Date, as the case
may be.
     6. Obligations of the Company upon Termination.
          (a) Death. If the Employee’s employment is terminated during the
Employment Period by reason of the Employee’s death, this Agreement shall
terminate without further obligations to the Employee’s legal representatives
under this Agreement, other than (i) those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including,
for this purpose (i) the Employee’s full Base Salary through the Date of
Termination at the rate in effect on the Date of Termination and (ii) accrued
vacation pay not yet paid by the Company (such amounts are collectively
hereinafter referred to as “Accrued Obligations”). All such Accrued Obligations
shall be paid to the Employee’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days after the Date of Termination.

12



--------------------------------------------------------------------------------



 



          (b) Disability. If the Employee’s employment is terminated during the
Employment Period by reason of the Employee’s Disability, this Agreement shall
terminate without further obligations to the Employee, other than Accrued
Obligations and such obligations as may exist under the terms of the Company’s
long term disability plan or policy applicable to the Employee. All such Accrued
Obligations shall be paid to the Employee in a lump sum in cash within 30 days
after the Date of Termination.
          (c) Termination for Cause; Termination by Employee Other than for Good
Reason. If, during the Employment Period, the Employee’s employment is
terminated for Cause or the Employee terminates employment other than for Good
Reason, this Agreement shall terminate without further obligations to the
Employee, other than Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within 30 days after the Date of
Termination.
          (d) Termination for Good Reason; Termination by the Company Other than
for Cause, Disability or Death. If, during the Employment Period, the Company
terminates the Employee’s employment other than for Cause, Disability, or Death,
or if the Employee terminates his employment for Good Reason:
               (i) the Company shall pay to the Employee the Accrued
Obligations;
               (ii) the Company shall pay as a severance benefit to the Employee
in a lump sum in cash (less applicable withholdings) the aggregate of the
following amounts:
                    (A) the product of the average Annual Bonus paid to the
Employee for each of the three full fiscal years immediately preceding the Date
of Termination

13



--------------------------------------------------------------------------------



 



(or for such fewer number of such years as the Employee has been employed by the
Company, with the bonus for any partial year in such period being annualized),
but not less than the greater of the target bonus for the Employee for the
fiscal year during which the Effective Date occurs and the target bonus for the
Employee for the fiscal year during which the Date of Termination occurs, and a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365; and
                    (B) two (2) times [three (3) times for Mr. Glatfelter] the
sum of (1) the Employee’s annual Base Salary at the highest rate in effect at
any time during the period beginning 90 days before the Effective Date through
the Date of Termination and (2) the average Annual Bonus paid to the Employee
for each of the three full fiscal years immediately preceding the Date of
Termination (or for such fewer number of such years as the Employee has been
employed by the Company, with the bonus for any partial year in such period
being annualized), but not less than the greater of the target bonus for the
Employee for the fiscal year during which the Effective Date occurs and the
target bonus for the Employee for the fiscal year during which the Date of
Termination occurs.
               Payment of the lump sum amount described in this clause
(ii) shall be made within 30 days after the Date of Termination. Such payment is
predicated on such amount not being a “deferral of compensation” subject to
Section 409A of the Internal Revenue Code (hereinafter, “Section 409A”) by
reason of the exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short
term deferrals”) and/or (b)(9) (“separation pay plan”). In the event that the
Company should determine in good faith that payment of the amount described in
this clause (ii) does not so qualify for one of the above-described exceptions
and hence is deferred compensation subject to Section 409A, and provided that
the Employee is a “specified

14



--------------------------------------------------------------------------------



 



employee” within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code (“Code”), payment shall be made within 30 days following the date which is
six (6) months following the Employee’s separation from service following a
Notice of Termination. In the event that payment is delayed for six months
pursuant to the preceding sentence, then not later than 30 days following the
Date of Termination, the Company shall establish a grantor trust that qualifies
as a grantor trust or trust fund within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code (a “Rabbi Trust”) and deposit in
the Rabbi Trust an amount equal to the lump sum payable to the Employee, plus
interest for the six-month delay period at the applicable Federal rate on the
Employee’s separation from service. The Employee shall remain during such time a
general unsecured creditor of the Company and amounts held in the Rabbi Trust
shall remain subject to the claims of the Company’s creditors in the event of
the Company’s insolvency.
               (iii) for a period of two (2) years after the Date of Termination
[three (3) years for Mr. Glatfelter], or such longer period as any plan,
program, practice or policy may provide, the Company shall continue group
medical, prescription, dental, disability, salary continuance, group life,
accidental death and dismemberment and travel accident insurance benefits (each,
a “Welfare Benefit” and, together “Welfare Benefits”) to the Employee and/or the
Employee’s covered dependents, as applicable, at levels substantially equal to
those which would have been provided to them in accordance with the Company’s
plans, programs, practices and policies with respect to such benefits if the
Employee’s employment had not been terminated, in accordance with the most
favorable plans, practices, programs or policies of the Company and its
subsidiaries in effect during the 90-day period immediately preceding the Date
of Termination or, if more favorable to the Employee, as in effect at any time
thereafter with respect to other key

15



--------------------------------------------------------------------------------



 



employees in the same salary grade (or, if there are no salary grades, to other
key employees of the Company and its subsidiaries in comparable positions) and
their dependents. To the extent that a Welfare Benefit which is not a bona fide
disability pay plan or death benefit plan (within the meaning of Section 409A
and the regulations thereunder) is taxable to the Employee, the following rules
shall apply to the provision of such benefits pursuant to this paragraph:
(1) the benefits provided during any calendar year shall not affect the benefits
provided in any other calendar year; and (2) if the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, the
Employee shall pay the cost of such benefit for the first six months following
the Date of Termination and shall be reimbursed by the Company for such costs,
with interest at the applicable federal rate, within thirty days of the end of
such six month period, provided that the amount of such expenses eligible for
reimbursement in any calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year. For purposes of eligibility for
post-retirement benefits pursuant to such plans, practices, programs and
policies and for purposes of health benefit continuation coverage pursuant to
Section 601 et seq of ERISA (“COBRA”), the Employee shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period.
               (iv) in the event that the Employee has not, as of the Date of
Termination, earned sufficient vesting service to have earned (A) a
nonforfeitable interest in his matching contribution account under the P.H.
Glatfelter Company 401(k) Retirement Savings Plan (the “401(k) Plan”), and (B) a
nonforfeitable interest in his accrued benefit under the terms of the P.H.
Glatfelter Company Retirement Plan for Salaried Employees (the “Retirement
Plan”) (or any successors to those plans), the Company shall pay to the Employee
a lump sum in cash (less applicable withholdings) in an amount equal to the sum
of:

16



--------------------------------------------------------------------------------



 



                    (A) the Employee’s unvested matching contribution account
under the 401(k) Plan, valued as of the Date of Termination; and
                    (B) the actuarial present value of the Employee’s unvested
normal retirement pension under the Retirement Plan, based on the Employee’s
accrued benefit under the terms of the Retirement Plan as determined by the
Company’s actuary utilizing actuarial equivalency factors for determining single
sum amounts under the terms of the Retirement Plan.
     Payment of the lump sum amount described in this clause (iv) shall be made
within 30 days after the Date of Termination. Such payment is predicated on such
amount not being a “deferral of compensation” subject to Section 409A by reason
of the exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short term
deferrals”) and/or (b)(9) (“separation pay plan”). In the event that the Company
determines in good faith that payment of the amount described in this clause
(iv) does not so qualify for one of the above-described exceptions and hence is
deferred compensation subject to Section 409A, and provided that the Employee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, payment shall be made within 30 days following the date which is six
(6) months following the Employee’s separation from service following a Notice
of Termination (or, if earlier, the Employee’s death).
     In the event that the Employee should return to employment with the Company
and acquire a vested, nonforfeitable interest in any of the plans with respect
to which the payment in this clause (iv) is determined, the Employee shall
return an amount equal to the payment made under this subsection, within 30 days
of demand by the Company.
          (v) If the Employee is, as of the Date of Termination, a participant
in the Restoration Pension (the “Restoration Pension”) or the Final Average

17



--------------------------------------------------------------------------------



 



Compensation Pension (“FAC Pension”) under the terms of the P.H. Glatfelter
Company Supplemental Early Retirement Plan (the “SERP”), the Employee will
become fully vested in his accrued benefit under the terms of the Restoration
Pension or FAC Pension, as applicable, and the Employee’s vested benefit
thereunder shall be paid to the Employee in accordance with the terms of the
SERP subject to the applicable requirements of Section 409A and the regulations
thereunder. In addition, the Company shall be obligated to contribute funds, to
the extent it has not already done so, to the Trust serving as a funding vehicle
for the SERP (the P.H. Glatfelter Company Nonqualified Plans Master Trust), in
sufficient amount to pay the Employee’s accrued benefit under the Restoration
Pension or the FAC Pension, as appropriate, within five days of the Date of
Termination.
          (vi) If the Employee is, as of the Date of Termination, a participant
in the P.H. Glatfelter Company Supplemental Management Pension Plan (the “SMPP”)
with at least five years of vesting service (as measured for purposes of the
Retirement Plan), then the Company shall be obligated to contribute funds, to
the extent it has not already done so, to the Trust serving as a funding vehicle
for that plan (the P.H. Glatfelter Company Nonqualified Plans Master Trust) as
follows:
                    (A) If the Employee is a participant in the MIP Adjustment
Supplement under the SMPP, the Company shall fund the Trust with sufficient
assets to pay the Employee’s accrued benefit under the MIP Adjustment Supplement
within five days of the Date of Termination.
                    (B) If the Employee is eligible to receive the Early
Retirement Supplement under the SMPP, the Company shall fund the Trust with
sufficient assets to pay the Employee’s accrued benefit under the Early
Retirement Supplement, within five days

18



--------------------------------------------------------------------------------



 



following the later to occur of (1) the Date of Termination or (2) the benefit
commencement date with respect to the Employee’s Early Retirement Supplement.
               (vii) Amounts contributed to the P.H. Glatfelter Nonqualified
Plans Master Trust pursuant to paragraphs 6(d)(iv) or (v) above shall in no
event be invested in assets located outside the United States or otherwise
violate the requirements of Section 409A(b).
               (viii) If the Employee has previously deferred compensation under
a plan or arrangement not described above which has not yet been paid by the
Company, the Employee’s right to payment of such compensation shall be
considered vested and nonforfeitable as of the Date of Termination. Such
deferred compensation shall be paid to the Employee in accordance with the terms
of the deferred compensation plan or arrangement subject to the applicable
requirements of Section 409A.
               (ix) Notwithstanding the foregoing, the Company shall have no
obligation under this Section 6(d) unless the Employee executes and delivers to
the Company a valid general release agreement in a form reasonably acceptable to
the Company in which the Employee releases the Company from any and all possible
liability, including, without limitation, any and all liability based on the
Employee’s employment or the termination of his employment; provided, however,
that nothing in such release shall include any release of the Company’s
indemnification obligations to or for the benefit of the Employee.
               (x) Notwithstanding the foregoing, any benefit or payment that is
due upon termination of Employee’s employment under this Agreement and that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to Employee upon a “separation from service” as defined
in Section 409A. For purposes of this

19



--------------------------------------------------------------------------------



 



Agreement, amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6 (or any successor to any of the
foregoing provisions). To the extent that any provision of this Agreement would,
if enforced as written, cause adverse tax consequences to either party under
Section 409A, the parties shall work together in good faith to seek to avoid, or
minimize, such consequences.
     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or its subsidiaries and for which the Employee may qualify, nor shall
anything herein limit or otherwise affect such rights as the Employee may have
under any stock option, restricted stock, restricted stock unit, performance
share or other agreements with the Company or any of its subsidiaries. Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
subsidiaries at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program.
     8. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement.

20



--------------------------------------------------------------------------------



 



     9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Employee shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.
          (b) Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by a firm of
independent accountants selected by the Audit Committee of the Board, which firm
may, if consistent with applicable securities laws, be the firm of independent
accountants engaged to audit the Company’s financial statements (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Employee within 15 business days after the Date of Termination or such
earlier time as is requested by the Company. The initial Gross-Up Payment, if
any, as determined pursuant to this Section 9(b), shall be paid to the Employee
within five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with an opinion that he has

21



--------------------------------------------------------------------------------



 



substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon the
Company and the Employee. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that a Gross-Up Payment which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the Employee
promptly thereafter, but in no event later than the end of the calendar year
following the calendar year in which the Employee pays the Excise Tax to which
the Gross-Up Payment relates.
          (c) The Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the thirty-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Employee in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:

22



--------------------------------------------------------------------------------



 



               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim,

               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest during the lifetime of the Employee (the “Contest Expenses”)
and shall indemnify and hold the Employee harmless, on an after-tax basis, for
any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of such representation and payment of costs and
expenses (“Tax Expenses”). The Company’s obligation for the Contest Expenses
shall be subject to the following restrictions: (1) the Contest Expenses borne
and paid by the Company in one calendar year shall not affect the Contest
Expenses borne and paid by the Company in another calendar year and (2) the
Company’s obligation to bear and pay the Contest Expenses is not subject to
liquidation or exchange for another benefit. The Company’s reimbursement to the
Employee of the Tax Expenses shall be subject to the following restrictions:
such reimbursement must be made by the end of the calendar year following the
calendar year in which the Employee pays the taxes to which the reimbursement
relates.

23



--------------------------------------------------------------------------------



 



Without limitation on the foregoing provisions of this Section 9(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, if in compliance with applicable
securities laws, either direct the Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Employee agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee, on an interest-free basis, and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Any tax reimbursement payment made by the
Company to the Employee with respect to the preceding sentence will be made by
the Company to the Employee no later than the end of the second calendar year
following the calendar year in which the Employee pays the taxes to which the
reimbursement relates. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

24



--------------------------------------------------------------------------------



 



          (d) If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 9(c), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     10. Confidential Information. The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Employee or his
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

25



--------------------------------------------------------------------------------



 



     11. Successors.
          (a) This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Employee’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (whether such
assets are held directly or indirectly) to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
     12. Arbitration.
          (a) Any controversy or claim arising out of or relating to this
Agreement, or any breach hereof, shall be settled in accordance with the terms
of this Section 12. All claims by the Employee for benefits under this Agreement
shall first be directed to and determined by the Board and shall be in writing.
Any denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Employee in writing within thirty (30) days and shall set forth
the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Employee for a review of the

26



--------------------------------------------------------------------------------



 



decision denying a claim and shall further allow the Employee to appeal to the
Board a decision of the Board within thirty (30) days after notification by the
Board that the Employee’s claim has been denied. Any further dispute,
controversy or claim arising out of or relating to this Agreement, or the
interpretation or alleged breach hereof, shall be settled by arbitration in
accordance with Employment Dispute Resolution Rules of the American Arbitration
Association (or such other rules as may be agreed upon by the Employee and the
Company). The place of the arbitration shall be Philadelphia, Pennsylvania and
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof. Such an award shall be binding and conclusive
upon the parties hereto.
          (b) Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Employee shall be entitled to
seek specific performance of his or her right to be paid until the Date of
Termination during pendency of any dispute arising out of this Agreement.
     13. Legal Expenses. The Company agrees to reimburse the Employee, to the
full extent permitted by law, for all costs and expenses (including without
limitation reasonable attorneys’ fees) which the Employee may reasonably incur
as a result of any contest of the validity or enforceability of, or the
Company’s liability under, any provision of this Agreement, plus in each case
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that such payment shall be made only if the
Employee prevails on at least one material issue provided, further, (1) that the
amount of such expenses eligible for reimbursement in any calendar year shall
not affect the expenses eligible for reimbursement in any other calendar year
and (2) all such reimbursements must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

27



--------------------------------------------------------------------------------



 



     14. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          (b) Any notices required or permitted to be given hereunder shall be
sufficient if in writing, and if delivered by hand, or sent by registered or
certified mail, return receipt requested, or overnight delivery using a national
courier service, or by facsimile or electronic transmission, with confirmation
as to receipt, to the Company at the address set forth below and to the Employee
at the address set forth in the personnel records of the Company, or such other
address as either party may from time to time designate in writing to the other,
and shall be deemed given as of the date of the delivery or mailing:
P.H. Glatfelter Company
96 South George Street
York, PA 17401
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

28



--------------------------------------------------------------------------------



 



          (e) The Employee’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereof.
          (f) No material provisions of this Agreement may be waived or
discharged, unless such waiver or discharge is in writing signed by the party
who is making the waiver or discharge.
          (g) This Agreement shall be binding upon and enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees and shall be binding upon
and enforceable by the Company’s successors.
          (h) This Agreement contains the entire understanding of the Company
and the Employee with respect to the subject matter hereof and supersedes
(i) all prior change in control employment agreements and (ii) all other
agreements or understandings between the Company and the Employee relating to
the subject matter hereof, but only during the two-year period commencing on the
Effective Date, if the Employee remains employed by the Company at the end of
such two-year period.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name and on its behalf, all as of the day and
year first above written.

                      ________________________                         P.H.
GLATFELTER COMPANY
      By:   ________________________         William T. Yanavitch        V.P.
Human Resources & Administration     

30